Citation Nr: 0724491	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-27 887	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Whether compensation benefits were properly terminated for 
the period from June 30, 2003, through March 14, 2004.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from November 1983 to November 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
August 2004, which retroactively terminated the veteran's 
compensation benefits, effective June 30, 2003.  
Subsequently, in January 2005, his compensation benefits were 
reinstated effective March 15, 2004.  The veteran appealed 
the termination of his benefits during the period from June 
30, 2003, through March 14, 2004.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1983 to November 1984.

2.	On July 14, 2007, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Wichita, 
Kansas, that the appellant died in March 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


